Exhibit 10.1



 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYMENT AGREEMENT



By and Between



RASER TECHNOLOGIES, INC.



 

And



BRENT M. COOK



Dated as of April 4, 2008



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employment Agreement



THIS EMPLOYMENT AGREEMENT

(this "Agreement") is made and entered into as of the 4th day of April, 2008
(the "Effective Date") by and between RASER TECHNOLOGIES, INC. (the "Company"),
and Brent M. Cook ("Employee"). The Company and Employee are sometimes later in
this Agreement collectively referred to as the "Parties".





RECITALS



NOW THEREFORE, in consideration of this Agreement and of the covenants and
conditions contained in this Agreement, the Parties agree as follows:



1. Employment and Positions.



(a) Positions. The Company employs Employee and Employee accepts employment by
the Company as Chief Executive Officer for the Company for the Period of
Employment specified in Paragraph 3 ("Period of Employment").



2. Services to be Rendered.

The Employee shall, during the Period of Employment, serve the Company in the
positions set forth in Paragraph 1 ("Employment and Positions") diligently,
competently, and in conformance with the corporate policies of the Company.
Employee shall have the responsibility to always act in the best interest of the
Company and recognizes opportunities, ideas, and intellectual property relating
to the business of the Company that are developed as an officer or employee of
Raser Technologies Group, Inc. remain the property of the Company and Employee
agrees to execute any and all such documents to accomplish this purpose.





In fulfilling his duties and responsibilities under this Agreement, Employee
shall report to the Board of Directors of the Company.



3. Period of Employment. Employee's employment by the Company pursuant to this
Agreement shall, unless sooner terminated, begin as of the 1st day of February
2008 (the "Effective Date") and continue for a period of three (3) years from
the Effective Date ("Period of Employment").



4. Base Salary. At the commencement of the Period of Employment, Employee shall
be paid a yearly base salary of an amount determined by the Board of Directors
consistent with an annual compensation review of comparable positions of public
companies. Base salary shall be paid in semi monthly installments during the
Period of Employment. Base salary shall be increased to $250,000.00 at the
commencement of this contract.



5. Incentive Bonus. The Board of Directors and Management will determine any
incentive bonus guidelines during the Period of Employment; Employee shall have
the potential to receive a bonus pursuant to the Company's bonus plan and based
on performance against specific objectives of up to 70% of base salary. He may
also participate in any Deferred Compensation plans, if any, as in effect from
time to time. It is recognized that bonus plans are dependent upon the
Corporation income performance and general performance evaluations as determined
by the Board. The board reserves the right to adjust the bonus plan on a year by
year basis.



6. Expense Reimbursement. The Employee shall be entitled to prompt reimbursement
for reasonable expenses incurred by the Employee in performing services for the
Company. Employee shall be required to provide proof and documentation of such
expenditures as required by the Company.



7.

Stock Options. Employee shall also be eligible to receive 100,000 additional
stock options with a strike price equal to closing price on April 3, 2008,
during the Period of Employment. The options will vest 1/20 every 3 months for
the duration of the 5 year standard vesting period.





8. Other Benefits. In addition to the benefits previously set forth in this
Agreement, Employee shall, during the Period of Employment, be entitled to the
benefits described below, and as concerns all such benefit programs where years
of service are a factor, to the extent permitted by law, Employee shall be given
credit for his years of service with Raser Technologies prior to the
implementation of any benefit program.



(a) Vacation. During the Period of Employment, Employee shall be entitled to not
less than six (6) weeks of paid vacation during each calendar year according
during the Period of Employment. The vacation may be carried over from year to
year.



(b) Sick Leave. Leave time will be granted to the Employee that is reasonable
under the circumstances and that is consistent with the Company's policies and
procedures, as the same may be changed, modified or terminated for all
participants from time to time.



(c) Insurance. Participation in the group insurance program of the Company as
concerns life, disability, medical and dental insurance currently available to
other employees as the same may be implemented, changed, modified or terminated
for all participants from time to time. Employee shall be required to pay that
portion of the premiums for coverage under such insurance that is payable by
other employees of the Company for their insurance coverage.



(d) Retirement Plan. The Employee shall participate in the Company's Retirement
Plans in accordance with the terms and provision and applicable law as the same
may be implemented, changed, or terminated from time to time. Employee shall
become eligible to participate in the Company's Retirement Plans at date of hire
or as the Effective date of the implementation of such plans, whichever is
later.



(e) Other Miscellaneous Benefits. The Company shall pay or reimburse Employee
for the following miscellaneous benefits:

(i) Annual dues for association membership for relevant professional groups.



(ii) Subscription and purchase of books, journals, publications which relate to
job duties and responsibilities.



9. Terms of Employment.



(a) Term. The Company hereby agrees to continue the Employee in its employ, and
the Employee hereby agrees to remain in the employ of the Company, in accordance
with the terms and provisions of paragraph 3 of this Agreement, for the Period
of Employment, thus terminating on the third anniversary of the Effective Date
of this Agreement, upon 30 days prior written notice from the Company to
Employee. If such written notice of termination is not given, then the
Employee's employment under this Agreement shall continue under the terms of
this Agreement, until the Employee is terminated by the Company upon thirty (30)
days prior written notice.



(b) During the Period of employment.

(i) The Employee's position, authority, duties and responsibilities shall be
commensurate in all material respects with those held, exercised and assigned at
any time during the ninety (90) day period immediately preceding the Effective
Date or at any office which is the headquarters of the Company.



(ii) The Employee's services shall be performed at the location where the
Employee was employed immediately preceding the Effective Date or at any office
which is the headquarters of the Company.



10. Termination of Agreement.



(a) Termination of the Employment by Employer. Anything in this Agreement to the
contrary notwithstanding , the Company shall have the following rights with
respect to termination of Employee's employment.



(i) Disability. The Company may terminate Employee's employment under this
Agreement if the Employee shall become unable to fulfill his duties under this
Agreement, as measured by the company's usual business activities, by reason of
any medically determinable physical and/or mental disability as determined by
two independent physicians.



(ii) Cause. Employee's employment may be terminated for Cause. For purpose of
the Agreement, "Cause" shall mean and refer to a determination made in good
faith by the Company's Board of Directors that:



(1) Employee has been convicted of or has entered into a plea of guilty or nolo
contendere to a felony or to any other crime, which other crime is punishable by
incarceration for a period of one (1) year or longer, or which is a crime
involving moral turpitude;



(2) There has been a theft, embezzlement, or other criminal misappropriation of
funds by Employee, whether from the Company or any other person;



(3) Employee has willfully failed or refused to follow reasonable written
policies or directives established by the Board of Directors of the Company, or
Employee has willfully failed to attend to material duties or obligations of
Employee's office (other than any such failure resulting from Employee's
incapacity due to physical or mental illness, which is the cause or
manifestation of Employee's disability), which failure or refusal continues for
thirty (30) days following delivery of a written demand from the Company's Board
of Directors for performance to Employee identifying the manner in which
Employee has failed to follow such policy or directives or to perform such
duties.



iii) Termination pursuant to this Paragraph 9 shall be effective as of the
Effective Date of the notice by the Board of Directors to Employee that it has
made the required determination, or at such other subsequent date, if any
specified in such notice.



iv) Death. If the Employee dies during the term of this Agreement, his personal
representative or designated survivor shall receive all of the salary and
benefits provided hereunder for the remaining term of this Agreement, but in no
event shall his designated survivor receive less than 12 months salary.



b) Termination by Employee.



i) With Good Reason. Employee shall have the right to terminate his employment
under this Agreement and any time for Good Reason, provided Employee has
delivered written notice to the Company which briefly describes the facts
underlying Employee's belief that "Good Reason" exist and the Company has failed
to cure such situation within thirty (30) days after effective date of such
notice. For purposes of the Agreement, "Good Reason" shall mean and consist of:



1) a material breach by the Company of its obligations under this Agreement;



2) the assignment to Employee of duties that are materially inconsistent with,
or that constitute a material alteration in the status of his responsibilities
set forth in this Agreement, as an employee of the Company;



3) a reduction by the Company of Employee's Base Salary below the Base Salary
set forth in Paragraph 5 ("Base Salary");



4) without Employee's prior written consent, the transfer or relocation of
Employee's place of employment to any place other than the Salt Lake City/ Provo
metropolitan area, except for reasonable travel on the business of the Company;
or



5) upon the consummation of a sale of all or a substantial portion of the assets
of the Company not in the usual regular course of the business of the Company in
which sale the acquiring company did not assume all the obligations of the
Company under this Agreement.



11. Confidential Information. The Employee shall hold in fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies and their
respective businesses, which have been obtained by the Employee during the
Employee's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts of the
Employee or representatives of the Employee in violation of this Agreement).
After termination of the Employee's employment with the Company, the Employee
shall not, without prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by the
Company. In no event shall an asserted violation of the provisions of this
section constitute a basis for deferring or withholding any amounts otherwise
payable to the Employee under the provisions of this Agreement.



12. Inventions.

(a) Assignment. Without further consideration, the Employee shall fully and
promptly report to the Company all ideas, concepts, inventions, discoveries,
formulas, and designs conceived or produced by the Employee at any time during
the Period of Employment relating to the Company's trade or business, whether
alone or with other and whether patentable or unpatentable (collectively,
"Inventions" pertaining directly or indirectly to the business of the Company as
conducted by the Employee at any time during the Employment Period) and shall
assign and hereby does assign to the Company or its nominee the Employee's
entire right, title and interest in and to all such Inventions.



(b) Cooperation. The Employee shall take all reasonable action requested by the
Company to protect or obtain title to any and all United States and/or foreign
patents on any such Inventions, including execution and delivery of all
applications, assignments and other documents deemed necessary or desirable by
the Company, provided that the Company shall reimburse the Employee for all
expenses incurred by the Employee in connection with such execution and
delivery.



 

13. Non-Competition after Termination.



(a) Acknowledgment. The Employee acknowledges that his services and
responsibilities are of a particular significance to the Company and that his
position with the Company does and will continue to give him and intimate
knowledge of its business. Because of this, it is important to the Company that
the Employee be restricted from the competing with the Company in the event of
the termination of his employment.



(b) Agreement. The Employee agrees that, in addition to any other limitations,
for a period of one (1) year after the termination of his employment under this
Agreement, the Employee will not directly or indirectly compete with the Company
or its business within the continental United States of America.



14. Severance Pay. If the Employee does not continue in the employ of the
Company after the termination of this Agreement, whether or not the Employee is
offered or continues employment by the Company, Company shall pay to Employee,
no later than two months after termination, the sum of one year's annual Base
Wages. The Employee shall not be required to mitigate the amount of the payment
provided for in this section by seeking other employment or otherwise; nor shall
the amount of the payment be reduced by any compensation earned by the Employee
as a result of the employment by another employer after termination or
otherwise.



15. Dispute Resolution. In the event of an unresolved dispute regarding the
termination of this contract, the employee waives his right to a trail by jury
and agrees to participate in a hearing by a judge. Each party will be
responsible for their respective legal fees.



16. Indemnification. The Company shall release, indemnify and hold harmless the
Employee against and from any and all loss, claims, actions or suits, including
costs and attorney's fees, both at trial and on appeal, resulting from or
arising out of or in any way connected with the Employee's acts as an employee
of the Company.



17. Miscellaneous. Any notice or other communications required or permitted to
be given to the parties hereto shall be deemed to have been given when received,
addressed as follows (or at such other address as the party addressed may have
substituted by notice pursuant to this Section):

(a) If to the Company:

Raser Technologies, Inc.

5152 North Edgewood Dr.

Suite 375

Provo, UT 84604

Attn: Chief Financial Officer



(b) If to Employee:



Brent M. Cook





18. Governing Law. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the laws of the State of Utah.





IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate as of
the date written above.



Brent M. Cook



/s/ Brent M. Cook

_____________________________



Brent M. Cook

_____________________________

Chief Executive Officer



 

Raser Board



/s/ Lee A. Daniels

_____________________________



Lee A. Daniels

_____________________________

Chairman of the Compensation Committee

 

Raser Technologies, Inc.



/s/ Martin F. Petersen

_____________________________

Martin F. Petersen (dated 5/13/08)



_____________________________

Chief Financial Officer

 

 

 